ORDER FOR ADMISSION TO THE PRACTICE OF LAW
OTIS, Justice.
The above-entitled matters came before this Court on the petitions of Forrest L. Collins and Robert E. Lowe for review of the Minnesota State Board of Law Examiners’ decision denying their petitions to join the Minnesota Bar on motion and without taking the Bar examination, pursuant to Rule VIII(D) of this court’s Rules for Admission to the Bar. Petitioners assert the following:
Petitioner Forrest L. Collins is presently and has been a member of the Bars of Wisconsin and Ohio, and licensed to practice before the highest courts of those jurisdictions since 1973. Petitioner has practiced law as his principal occupation since 1973.
Petitioner Robert E. Lowe is presently and has been a member of the Bar of Illinois since 1969 and of the Bar of Wisconsin since 1970, and has been licensed to practice before the highest courts of those jurisdictions since 1969 and 1970, respectively. He has practiced law as his principal occupation since 1969.
Petitioner Lowe on January 17,1979, and Petitioner Collins on March 2, 1979, filed with the State Board of Law Examiners an application for admission to the Bar of the State of Minnesota, pursuant to Rule VIII of the Supreme Court Rules for Admission to the Bar.
*84On December 4, 1979, Petitioners were advised by the State Board of Law Examiners that it would not recommend their admissions on motion to the Bar of Minnesota.
Petitioners requested this Court to review the decision of the Board of Law Examiners and conclude that they have been actively engaged in the practice of law for at least five of the seven years next preceding the filing of their applications for admission to the Bar and are eligible for admission to the practice of law in the State of Minnesota.
This Court, having reviewed the petitions of Forrest L. Collins and Robert E. Lowe, the answers filed on behalf of the Board of Law Examiners, and the briefs submitted by Petitioners and that Board, does hereby hold that the Petitioners have as their principal occupation been actively engaged in the practice of law for at least five of the seven years next preceding their applications for admission to the Bar of this state and that as attorneys admitted to practice in the states of Wisconsin and Ohio, for Petitioner Collins, and Illinois and Wisconsin, for Petitioner Lowe, shall be admitted to the practice of law in the State of Minnesota on motion and without examination.